Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2022 has been entered.
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1, 10 and 19 being independent. Claims 1, 5, 6, 10, 14, 15, and 19 have been amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 March 2020, 21 September 2021, 24 September 2021, and 27 September 2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8-11, filed 25 January 2022, with respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 have been fully considered and are partially persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 has been maintained. 
With respect to amended claim 1, applicant argues that  applicant’s argument that the amended claim is sufficiently clear to a person of ordinary skill in the art, see pages 9 and 10.  The examiner respectfully disagrees. Claim 1 recites “…for one or more triangles of the bounding volume hierarchy that are not eliminated by the one or more ray-box intersection tests, performing one or more ray-triangle intersection tests for samples displaced from centroid positions within each pixel of a render target; and invoking one or more shaders of a ray tracing pipeline for the samples based on results of the ray-triangle intersection tests.” It is not immediately clear from either the claim language itself or when interpreted in light of the corresponding disclosure: 
a) how the one or more ray-triangle intersection tests are performed for samples that are displaced from centroid positions within each pixel of a render target. In the context of the claimed invention, it remains unclear as to how the samples are displaced from the centroid positions within each pixel. The originally filed disclosure sets forth in paragraph 54, for instance, “To obtain multiple samples results, multiple samples 706 are generated by adding a sample offset values to the coordinates of the centroid 705.” Are the samples being generated by adding different sample offset values to the coordinates of the centroid within each pixel of a plurality of pixels of a render target, thereby displacing the samples from centroid positions within each pixel? 
b) if the claim is claiming a pixel can have multiple centroid positions or if each pixel of a render target has a centroid position. The originally filed disclosure appears to only set forth that a pixel has an, not a plurality of centroids, see for instance, fig. 8. Thus “centroid positions within each pixel” remains unclear as current claimed.  
Similar arguments apply to claims 10 and 19. The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
With respect to amended claim 5, applicant argues that one of ordinary skill in the art would understand what is meant by the phrase “highest distance,” and that the amendment to the claim addresses the other points raised by the examiner, see pages 10 and 11. The examiner respectfully disagrees. Claim 5 recites “…by an amount that is based on a highest distance of a sample from a centroid of a pixel.” 
a) The originally filed disclosure appears to use the words “highest distance” once, in paragraph 59 (which is quoted in applicant’s remarks on page 10). Highest in this context relates to the largest value for an axis of a triangle vertex, not a sample.  If we take highest to mean largest, as one of ordinary skill in the art would, given the use in the context of paragraph 59, then, as currently claimed, without more, it remains unclear as what constitutes the largest distance of a sample from a centroid of a pixel. One potential path forward would be to further amend claims 5 and 14 to relate the “sample of a centroid of a pixel” back to the multiple samples generated in claim 1. This would render it clear that the highest distance is the sample in the plurality of generated samples that is displaced the furthest from the centroid of a pixel (in the plurality of pixels within the render target). 
b) how/if “a sample from a centroid of a pixel” relate back to the independent and intervening claims and if only one sample is used (e.g., chosen at random?) from the plurality of samples. if the centroid of a pixel is the same or different than the centroid positions within each pixel as recited in claim 1. The originally filed disclosure in paragraph 68 sets forth that “a scaled axis-aligned bounding box is sized such that it is not possible for the centroid ray – the ray being tested for intersection against the scaled bounding box – to miss the scaled bounding box if any of the multiple samples generated for the triangle test for that ray would intersect a triangle within the unscaled bounding box. In other words, the unscaled bounding box 804 is scaled to prevent false misses for the centroid ray from occurring…” Thus, it would appear similar to point a, one path forward would be to further amend claims 5 and 14 to relate back to multiple samples being generated for the triangle test in claim 1. The examiner respectfully requests the applicant clarify the scope of the claimed limitation. 
With respect to claims 6 and 15, applicant’s arguments/amendments are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 6 and 15 has been withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…for one or more triangles of the bounding volume hierarchy that are not eliminated by the one or more ray-box intersection tests, performing one or more ray-triangle intersection tests for samples displaced from centroid positions within each pixel of a render target; and invoking one or more shaders of a ray tracing pipeline for the samples based on results of the ray-triangle intersection tests.” It is not immediately clear from either the claim language itself or when interpreted in light of the corresponding disclosure: 
a) how the one or more ray-triangle intersection tests are performed for samples that are displaced from centroid positions within each pixel of a render target. In the context of the claimed invention, it remains unclear as to how the samples are displaced from the centroid positions within each pixel. The originally filed disclosure sets forth in paragraph 54, for instance, “To obtain multiple samples results, multiple samples 706 are generated by adding a sample offset values to the coordinates of the centroid 705.” Are the samples being generated by adding different sample offset values to the coordinates of the centroid within each pixel of a plurality of pixels of a render target, thereby displacing the samples from centroid positions within each pixel? 
b) if the claim is claiming a pixel can have multiple centroid positions or if each pixel of a render target has a centroid position. The originally filed disclosure appears to only set forth that a pixel has an, not a plurality of centroids, see for instance, fig. 8. Thus “centroid positions within each pixel” remains unclear as current claimed.  
Similar arguments apply to claims 10 and 19. The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claims 10 and 19 recite substantially similar subject matter as to that of claim 1 and is accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth in claim 1
Claims depending thereon do not cure the noted deficiency and are accordingly also rejected using substantially similar rationale as to that of the claims from which they depend.
Claim 5 recites “…scaled by increasing sizes of non-scaled axis-aligned bounding boxes by an amount that is based on a highest distance of a sample from a centroid of a pixel.” It is not immediately clear given the plain and ordinary meaning of the words, themselves, or when interpreted light of the corresponding disclosure:
a) what is meant by the highest distance of a sample from a centroid of a pixel. The originally filed disclosure appears to use the words “highest distance” once, in paragraph 59. Highest in this context relates to the largest value for an axis of a triangle vertex, not a sample.  If we take highest to mean largest, as one of ordinary skill in the art would, given the use in the context of paragraph 59, then, as currently claimed, without more, it remains unclear as what constitutes the largest distance of a sample from a centroid of a pixel. One potential path forward would be to further amend the claim to relate the “sample of a centroid of a pixel” back to the multiple samples generated in claim 1. 
b) how/if “a sample from a centroid of a pixel” relate back to the independent and intervening claims and if only one sample is used (e.g., chosen at random?) from the plurality of samples. if the centroid of a pixel is the same or different than the centroid positions within each pixel as recited in claim 1. The originally filed disclosure in paragraph 68 sets forth that “a scaled axis-aligned bounding box is sized such that it is not possible for the centroid ray – the ray being tested for intersection against the scaled bounding box – to miss the scaled bounding box if any of the multiple samples generated for the triangle test for that ray would intersect a triangle within the unscaled bounding box. In other words, the unscaled bounding box 804 is scaled to prevent false misses for the centroid ray from occurring…” Thus, it would appear similar to point a, one path forward would be to further amend the claim to relate back to multiple samples being generated for the triangle test in claim 1. The examiner respectfully requests the applicant clarify the scope of the claimed limitation. 
Claim 14 recites substantially similar subject matter as to that of claim 5 and is accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613